Citation Nr: 1641522	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-34 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 2001 to May 2002, September 2003 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that hearing is of record.


REMAND

At the June 2016 hearing, the Veteran testified to the deaths of two fellow soldiers during his tour in Iraq, which disturbed him, and are potential stressful incidents supporting the claim for posttraumatic stress disorder (PTSD).  Those incidents were previously recorded by an examiner to be stressor events the Veteran considered particularly traumatic in the April 2011 PTSD examination.  Those incidents require verification by the Joint Services Records Research Center (JSRRC) and, then, evaluation by a VA examiner before adjudication can be completed.  Therefore, the Board must remand this matter.

The record shows that the Veteran served in Iraq from December 17, 2008, through April 8, 2009.  He testified that he served in the 2nd Platoon, and that the two soldiers, a named female Specialist PFC and a soldier known as "Smitty," were members of other units.  In March 2009, the PFC was working 30 days with Special Operations in supplies in Mosul, FOB Marez.  The Veteran complained about her when her conduct bothered him.  After that, the PFC was placed on an extra detail and was hit by an incoming round while conducting that extra detail, and died.  The Veteran later learned that the PFC was survived by her 10 month old baby.

The Veteran testified that in late March or early April 2009, before he returned to the USA, he switched duties with Smitty for a particular task.  Smitty was reportedly hit by an IED while completing that task, and died.

The Board finds that there is sufficient evidence to submit a request for verification to JSRRC.  Accordingly, the Board finds that a remand is warranted to ensure that all avenues to verify the alleged stressors are undertaken.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Request the Veteran to provide additional specifics regarding the dates, locations, and units of assignments during his active duty service in Iraq and for the individuals whose deaths he has claimed as stressful incidents during service.  Provide the Veteran with notice regarding the information required by the JSRRC to verify a claimed stressor, allowing him an appropriate amount of time to provide additional information.  Specifically, advise the Veteran to provide the names of the deceased that are the basis of his alleged stressors and specific dates, locations, and the unit to which he and the claimed casualties were assigned at the time. 

3.  Then, request that the JSRRC conduct a search incorporating the information set forth in this remand, the information stated at the June 2016 hearing, and any additional information provided by the Veteran.  The search request should address the Veteran's claim that the named soldiers, a PFC and "Smitty," a man probably with the last name of Smith, were casualties, killed in action, in Iraq during March 2009 to April 2009.  All efforts to verify those stressors and any negative responses should be included in the claims file.

4.  Then, schedule the Veteran for a VA psychiatric examination, by a psychologist or psychiatrist who has not previously examined the Veteran, to determine the etiology of any psychiatric disabilities found.  The examiner must review the claims file and this remand, and should note that review in the report.  Any further indicated tests and studies to include psychological studies should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD due to in-service events.  The examiner must address the Veteran's lay statements and other lay statements regarding onset, inservice symptoms, and continuity of symptomatology since service, including the lay statements of the Veteran, as contained in the June 2016 hearing transcript; the July 2016 Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder; and the November 2013 substantive appeal.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile the opinions with all pertinent evidence of record.

(a)  The examiner should diagnose all psychiatric disabilities present.  The examiner should specifically determine whether each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.  

(b)  With respect to PTSD, the examiner should review the claimed in-service stressors to determine whether exposure to a corroborated in-service stressor has resulted in PTSD.  If a PTSD diagnosis is deemed appropriate, the examiner should comment upon whether it is at least as likely as not (50 percent or greater probability) that any PTSD is due to the claimed incidents in service, or due to the fear of hostile military or terrorist activity during service.

(c)  With respect to any psychiatric disability found other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability, to specifically include depression and mood disorder, is related to any incident of active service.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

